STEAGALL, Justice.
James L. Robinson sued his attorney, Faulkner Broadnax, alleging negligence and legal malpractice, after Robinson was convicted of third degree burglary in Henry Circuit Court. The trial court dismissed *230Robinson’s pro se complaint for failure to state a claim on which relief could be granted. A.R.Civ.P., Rule 12(b)(6).
This case is due to be reversed on the authority of Boshell v. Jasper Police Dept., 558 So.2d 898 (Ala.1989). We point out that Robinson’s complaint sufficiently alleged that the result of his burglary trial would have been different but for Broad-nax’s alleged negligence. Cf. Mylar v. Wilkinson, 435 So.2d 1237 (Ala.1983), and Hall v. Thomas, 456 So.2d 67 (Ala.1984). Thus, the trial court erred in granting Broadnax’s Rule 12(b)(6) motion to dismiss Robinson’s claim.
REVERSED AND REMANDED.
HORNSBY, C.J., and MADDOX, ALMON and ADAMS, JJ., concur.